Citation Nr: 0205698	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-16 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

2.  Entitlement to an increased evaluation for tinnitus 
aurium, currently rated 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension and 
heart disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967 and from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which granted 
service connection for PTSD with an initial 70 percent 
evaluation, effective September 30, 1999.  Increased 
evaluations for tinnitus, rated 10 percent disabling and for 
right ear hearing loss, rated 0 percent (noncompensable), 
were denied.  The veteran's claim for service connection for 
hypertension and heart disease claimed as secondary to 
service-connected PTSD was also denied.  

For the reasons set forth below, the issues of service 
connection for hypertension and heart disease and entitlement 
to an effective date earlier than September 30, 1999, for the 
grant of service connection for PTSD will be considered in 
the Remand section of this document.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's right ear hearing loss is manifested by 
auditory acuity level III; service connection is in effect 
for hearing loss only in that ear.  

3.  The veteran's tinnitus is currently manifested by 
complaints of persistent ringing in the ears; his service 
connected tinnitus does not present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.  

4.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, and mood.  
Total social and occupational impairment has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. § 1155(West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2001).  

2.  The criteria for an increased evaluation for service-
connected tinnitus are not met.  38 U.S.C.A. § 1155, (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 4.87 Diagnostic Code 6260 (2001).  

3.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1965 to July 
1967 and from July 1968 to July 1971, including service in 
the Republic of Vietnam.  He was awarded various service and 
combat medals, including the Combat Medical Badge.  

A review of his service medical records shows that in July 
1967 on examination for separation from his first period of 
service, listed diagnoses included postoperative 
tympanoplasty, right ear and partial deafness of the right 
ear.  His psychiatric system was clinically normal.  

On VA examination conducted in June 1981, the diagnoses 
included PTSD with definite impairment of social and 
industrial capability.  

On VA general medical examination in October 1983, it was 
noted that the veteran experienced depression, mood changes, 
irritability, and nightmares since his return from Vietnam.  
Delayed stress syndrome was noted.  

On VA psychiatric examination in November 1983, it was noted 
that the veteran was a medic in the Vietnam War.  He said he 
experienced guilt feelings and depression.  The diagnosis was 
dysthymic disorder.  

An October 1985 VA medical record shows that the veteran was 
seen for reevaluation of certification due to delusional and 
psychotic behavior.  The diagnosis was schizoaffective 
disorder.  

On VA examination conducted in July 1987, the veteran's 
psychiatric system was clinically normal.  

On VA audiological examination in May 1995, it was noted that 
the veteran reported a history of high-pitched noise 
occurring continuously in both ears since eardrum 
perforations during service.  He said that such symptoms 
interfered with his concentration on occasion.  He also 
reported a history of exposure to gunfire, artillery and 
aircraft noise during service.  The diagnostic assessment 
included moderate to moderately severe sensorineural hearing 
loss in the right ear and mild sensorineural hearing loss in 
the left ear.  Word recognition was fair, bilaterally.  

In an April 1996 RO decision, the evaluation for service-
connected tinnitus was increased to 10 percent disabling.  
Service connection had granted for tinnitus and hearing loss 
year's before, with noncompensable ratings assigned.

A November 1999 VA medical record reflects that the veteran's 
reported symptoms of depression and panic attacks triggered 
by PTSD intrusions and generalized anxiety.  It was noted 
that the veteran was highly distressed but not actively 
suicidal.  A brief hospitalization and possible involvement 
of clergy were noted.  

On VA examination in January 2000, the veteran related his 
history of military noise exposure and chronic wetness of the 
ear that led to debilitating chronic perforation of the right 
tympanic membrane and chronic external otitis and middle ear 
pathology.  It was noted that the veteran had significant 
right ear hearing loss and required the use of a hearing aid 
in the right ear.  The veteran gave subjective complaints of 
constant tinnitus which he said was getting worse over the 
past several years.  On physical examination of the right 
ear, the tympanic membrane was intact.  Postoperative changes 
were quite evident.  No mastoid tenderness or other auricular 
deformities were noted.  No active middle ear disease was 
shown.  No evidence of cholesteatoma was shown in either ear.  
It was noted that audiometric testing revealed moderate to 
severe mixed hearing loss in the right ear with a 10 to 15 
decibel conductive loss across all frequencies.  The 
tympanogram of the right ear was flat.  The diagnoses 
included moderate to severe mixed loss of the right ear; 
status post right ear tympanoplasty, secondary to chronic 
perforation and external otitis, and subjective tinnitus.  

On VA audiological examination in January 2000, the veteran 
stated that he had been wearing a hearing aid in the right 
ear for three or four years.  He said that tinnitus was 
always present and the pitch was "ringing."  Pure tone 
thresholds in the right ear were recorded at 65, 65, 65, and 
65 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 65 decibels.  The speech recognition scores were 84 
percent in the right ear.  The examiner noted that the 
veteran demonstrated moderate sensorineural hearing loss in 
the left ear and a moderately severe mixed type hearing loss 
in the right ear with a subjective tinnitus.  

On VA PTSD examination in February 2000, the veteran 
complained of worsening PTSD symptoms.  The veteran dated the 
onset of his psychiatric symptoms to his first tour of duty 
in Vietnam.  After returning home following his first period 
of service, the veteran felt angry, depressed and guilty due 
to the death of a soldier who was performing the veteran's 
medic duties during his hospitalization.  The veteran 
reenlisted in 1968 due to extreme guilt feelings and 
subsequently began to experience increased psychiatric 
symptoms.  It was noted that during his combat service, he 
participated and witnessed many traumatic wartime events 
including the wounding, mutilation, and death of fellow 
soldiers and the enemy.  After his 1971 discharge from active 
duty, the veteran worked for many years as nurse and 
administrator until his official retirement, two weeks ago.  
On mental status examination, the veteran was well groomed 
and dressed.  His affect was pleasant but there was an 
underlying mood of anxiety.  He was oriented times four.  
Thought processes were goal directed, logical and coherent.  
There were no signs of psychosis.  Hallucinations were 
denied.  He verbalized no delusions.  Insight into his 
current situation was intact.  There was no gross impairment 
of cognitive processes.  Immediate, recent and remote memory 
was intact.  

It was noted that the veteran suffered the full syndrome of 
PTSD which had "waxed and waned" over the years.  The 
examiner indicated that during exacerbations, the veteran 
experienced significant depression as well as episodic abuse 
of alcohol and marijuana in an attempt to self-medicate.  It 
was noted that the veteran experienced profound survival 
guilt, a history of intermittent depression which included 
suicidal ideation, sleep disturbance, irritability, poor 
concentration, severe anxiety, and depressed mood.  It was 
noted that occupationally, over the past year and a half, the 
veteran reported diminished work attendance and decreased 
productivity.  The veteran indicated that he was married to 
his second wife of 18 years.  He noted a history of marital 
problems due to hyperarousal symptoms, numbing, and avoidance 
symptomatology associated with his psychiatric condition.  
The diagnoses included PTSD with depression, episodic alcohol 
and marijuana use, in remission.  The level of psychosocial 
stressors was listed as moderate to severe.  His current 
Global Assessment of Functioning (GAF) score was 50.  

An April 2000 VA medical record reflects that the veteran was 
seen for treatment of PTSD symptoms.  The veteran related 
that he experienced approximately three panic attacks per 
week, all triggered by traumatic memories.  It was noted that 
situational stressors, such as job and family issues resulted 
in increased frequency and intensity of "re-experiencing" 
symptoms as well as overall dysfunction and distress.  The 
examiner noted that the veteran's situational stressors were 
currently minimal, meaning that his PTSD was still present, 
just not as distressing.  

VA treatment records dated from March 2000 to August 2000 
reflect that the veteran received treatment for PTSD symptoms 
including panic attacks, nightmares, irritability and sleep 
disturbances.  

In an October 2000 VA medical statement, Larry Smyth, Ph.D. 
indicated that the veteran as being treated with diagnoses of 
major depressive disorder, PTSD and panic disorder, without 
agoraphobia.  The doctor also noted that the veteran's 
clinical picture was further complicated by severe 
situational stressors in the form of employment problems and 
family/marital problems.  It was noted that he took multiple 
medications to treat his mental health and other medical 
disorders.  Dr. Smyth opined that major depressive disorder, 
panic disorder and hypertension were casually related to his 
combat-induced PTSD.  

During the October 2000 RO hearing, the veteran testified 
regarding his history of right ear surgery during service and 
current right ear hearing loss.  He noted that he experienced 
constant ringing in the ears as well.  The veteran indicated 
that he suffered from feelings of anger and depression and 
experienced panic attacks related to his service-connected 
PTSD.  He stated that he was unable to perform successfully 
on his job due to PTSD symptoms.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and the supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were give notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Service 
medical records were obtained and associated with the claims 
file, and documentation in the claims file indicates that all 
available records have been forwarded.  VA examinations were 
conducted and copies of the reports are associated with the 
file.  No change in the outcome would be possible with 
additional development, notice, or examination.  In addition, 
there has been a VCAA letter sent to the veteran and his 
representative providing knowledge of these provisions.  As 
such, the Board will proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  


A.  Right Ear Hearing Loss 

The veteran contends that due to the severity of his service-
connected right ear hearing loss a compensable evaluation is 
warranted for the disability.  

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 10 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4 Diagnostic Code 6100.  The schedular 
evaluations are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (2001).  

The most recent VA audiometric testing conducted in 2000 
included test results (the average decibel threshold for the 
four frequencies, plus speech discrimination scores) which 
indicate the veteran has at most a level III auditory acuity 
in the service-connected right ear.  See 38 C.F.R. § 4.85, 
Table VI.  He is deemed to have auditory acuity numeric 
designation I in the non-service-connected left ear (because 
he is not shown to be completely deaf in both ears).  These 
numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  It is noted that on the January 2000 hearing 
examination, the non-service connected left ear was shown to 
have Level I hearing.  Thus a noncompensable evaluation would 
be warranted even with use of the findings for that ear.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a noncompensable schedular 
rating is warranted in this case.  

The Board notes that there is nothing in the record to 
suggest such an unusual disability picture so as to render 
application of the regular provisions impractical.  It has 
not been contended or otherwise indicated that right ear 
hearing loss results in hospitalization or other marked 
interference with employment beyond that contemplated by the 
provisions of the schedule.  It is not shown that there is 
actual employment interference.  As such, further 
consideration of the provisions of 38 C.F.R. § 3.321 is not 
indicated.  

Since the preponderance of the evidence is against a 
compensable rating for service-connected right hearing loss, 
the benefit of the doubt doctrine is inapplicable.  38 C.F.R. 
§ 3.102.  


B.  Tinnitus

The rating criteria for tinnitus provide for a maximum 10 
percent rating for recurrent tinnitus.  38 C.F.R. § 4.87, 
Code 6260 (2001).  The veteran's tinnitus is manifested by 
complaints of persistent ringing in the ears, and the current 
10 percent maximum schedular rating is meant to compensate 
him for the related industrial impairment.  

The Board notes that there is nothing in the record to 
suggest such an unusual disability picture so as to render 
application of the regular provisions impractical.  It has 
not been contended or otherwise indicated that tinnitus 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  It is not shown that there is actual employment 
interference.  As such, further consideration of the 
provisions of 38 C.F.R. § 3.321 is not indicated.  

Since the preponderance of the evidence is against a rating 
in excess of 10 percent for tinnitus, the benefit of the 
doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  


C.  PTSD 

The veteran's service connected PTSD has been rated 70 
percent disabling.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  

After reviewing the applicable rating criteria and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce total impairment of social 
and occupational adaptability as required for a 100 percent 
evaluation, for any of the time period in question.  In this 
regard, it is noted that the 2000 VA examination reflected 
that the veteran demonstrated the full clinical spectrum of 
PTSD symptoms.  The level of psychosocial stressors was 
listed as moderate to severe and his GAF score was 50.  It is 
noted that a GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Board 
notes that the evidence of record shows a history of marital 
difficulties, suicidal ideation, and decreased employment 
productivity which has been attributed to PTSD 
symptomatology.  (It is also noted that recently a total 
rating based on individual unemployability has recently been 
assigned giving consideration to all service connected 
disorders.)

The evidence shows no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships, and such is to be rated 70 percent.  

The extent of symptoms and the associated occupational and 
social impairment, as described in the code for a 100 percent 
rating, are not demonstrated as the veteran is not shown to 
have symptoms which include gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  During the 2000 VA examination, it was noted 
that he was fully oriented, demonstrated no delusions or 
hallucinations, showed good cognitive ability and memory and 
was shown to be able to attend to all his daily living needs.  
Absent a finding of more extreme symptomatology, an 
evaluation in excess of 70 percent is not warranted.  

Moreover, the Board finds that the evidence supports the 
conclusion that there was no actual variance in severity of 
the veteran's service-connected PTSD during the appeal period 
that would sustain a higher rating for any time frame.  See, 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation for PTSD should be increased for any separate 
period based on the facts found during the appeal period.  

Since the preponderance of the evidence is against a rating 
in excess of 70 percent for PTSD, the benefit of the doubt 
doctrine is inapplicable.  38 C.F.R. § 3.102.  


ORDER

A compensable evaluation for right ear hearing loss is 
denied.   

An increased evaluation for tinnitus is denied.  

An initial evaluation in excess of 70 percent for PTSD is 
denied.  


REMAND

As noted above, service connection has been granted for PTSD 
and a 70 percent rating was assigned effective September 
1999.  The appellant has disagreed with that effective date.  
The matter has not been the subject of a statement of the 
case.  Thus, as the appeals process has been initiated, but 
while the Board does not have jurisdiction, the matter must 
be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

It is noted that the veteran has, in some correspondence 
indicated that he thinks error was made in not assigning a 
1982 effective date.  The document or decision allegedly 
containing that error has not been identified.  If it is a 
rating action, specific allegations should be made to the RO.  
If it is a Board decision, a Motion must be filed detailing 
the error.  See 38 C.F.R. § 20.1400 et. seq.

In addition, the appellant has claimed service connection for 
hypertension and heart disease.  In part it is contended that 
this is related to his service connected PTSD.  There are 
conflicting/unclear opinions of record.  This matter needs 
attempted clarification.

In view of the foregoing, this matter is REMANDED for the 
following actions:

The RO should prepare a statement of the 
case on the earlier effective date issue 
and provide it to the appellant and his 
representative.  A substantive appeal 
must thereafter be timely filed for the 
Board to have jurisdiction of this issue.

The RO should forward the veteran's 
records to appropriate physician(s) to 
obtain a medical opinion as to the 
relationship if any between the veteran's 
hypertension and heart disease and his 
service and his service connected PTSD.  
If there is no relationship that should 
be so noted.  If there is a relationship, 
to include whether the PTSD may aggravate 
the hypertension, that relationship 
should be explained in detail.  It should 
specifically be determined whether it is 
at least as likely as not that there is a 
relationship between the hypertension and 
heart disease and service or the service 
connected PTSD.  Finally, if examination 
is indicated to make pertinent findings, 
such examination should be scheduled.

Thereafter, the claim should be reviewed by the RO.  To the 
extent the benefits sought are not granted, a supplemental 
statement of the case on this issue should be provided and 
the appellant and his representative should be allowed time 
to respond thereto.  The case should then be returned to the 
Board, if in order.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome of this 
claim is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

